                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 1 of 15 Page ID #:934



                                                                                                       1   Squire Patton Boggs (US) LLP
                                                                                                           Joseph A. Meckes (State Bar # 190279)
                                                                                                       2   joseph.meckes@squirepb.com
                                                                                                           Hong T Le (State Bar # 242335)
                                                                                                       3   hong.le@squirepb.com
                                                                                                           275 Battery Street, Suite 2600
                                                                                                       4   San Francisco, California 94111
                                                                                                           Telephone: +1 415 954 0200
                                                                                                       5   Facsimile: +1 415 393 9887
                                                                                                       6   Attorneys for Respondent
                                                                                                           NEW CONTENT MEDIA, INC.
                                                                                                       7

                                                                                                       8                               UNITED STATES DISTRICT COURT
                                                                                                       9                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                      10

                                                                                                           In re Application of Daniel Snyder for          Civil Action No. 2:20-mc-00076
SQUIRE PATTON BOGGS (US) LLP




                                                                                                      11
                                                                                                           an Order Directing Discovery from
                                                                San Francisco, California 94111




                                                                                                      12   New Content Media Inc. d/b/a MEA                DECLARATION OF JOSEPH A.
                               275 Battery Street, Suite 2600




                                                                                                           WorldWide Pursuant to 28 U.S.C.                 MECKES
                                                                                                      13   § 1782
                                                                                                      14

                                                                                                      15

                                                                                                      16          I, Joseph A. Meckes, declare as follows:
                                                                                                      17            1.       I am an attorney, licensed to practice before this Court and all of the
                                                                                                      18   courts of the State of California. I am a partner of Squire Patton Boggs (US) LLP,
                                                                                                      19   and am counsel for respondent New Content Media, Inc. (“NCMI”). Unless stated
                                                                                                      20   otherwise, I have personal knowledge of the facts stated in this declaration and, if
                                                                                                      21   called as a witness, I would and could testify truthfully to such facts.
                                                                                                      22            2.       On October 22, 2020, I sent the email attached to this Declaration as
                                                                                                      23   Exhibit A to counsel for petitioner Daniel Snyder (“Snyder”). This email included
                                                                                                      24   as attachments the Declaration of Nirnay Chowdhary, which is filed herewith, as
                                                                                                      25   well as formal responses and objections to the subpoenas issued by Snyder pursuant
                                                                                                      26   to 28 U.S.C. §1782. These responses and objections are attached hereto as Exhibit
                                                                                                      27   B.
                                                                                                      28
                                                                                                                                                    -1-
                                                                                                                                       DECLARATION OF JOSEPH A. MECKES
                                                                                                           010-9132-7214/1/AMERICAS
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 2 of 15 Page ID #:935



                                                                                                       1            3.       On October 26, 2020, counsel for Snyder responded via email to my
                                                                                                       2   October 22, 2020 email. I responded on October 28, 2020. A copy of this
                                                                                                       3   exchange is attached as Exhibit C.
                                                                                                       4            4.       Attached as Exhibit D is a copy of a Certificate of Surrender filed by
                                                                                                       5   NCMI. I am informed that NCMI submitted the Certificate of Surrender to the
                                                                                                       6   California Secretary of State on July 26, 2020, but that it was not marked “filed”
                                                                                                       7   until October 12, 2020.
                                                                                                       8            I declare under penalty of perjury under the laws of the United States that the
                                                                                                       9   foregoing is true and correct.
                                                                                                      10   Dated: October 29, 2020                               /s/ Joseph A. Meckes
                                                                                                                                                               Joseph A. Meckes
SQUIRE PATTON BOGGS (US) LLP




                                                                                                      11
                                                                San Francisco, California 94111




                                                                                                      12
                               275 Battery Street, Suite 2600




                                                                                                      13

                                                                                                      14

                                                                                                      15

                                                                                                      16

                                                                                                      17

                                                                                                      18

                                                                                                      19
                                                                                                      20

                                                                                                      21

                                                                                                      22

                                                                                                      23

                                                                                                      24

                                                                                                      25

                                                                                                      26

                                                                                                      27

                                                                                                      28

                                                                                                                                                    -2-
                                                                                                           010-9132-7214/1/AMERICAS
                                                                                                                                       DECLARATION OF JOSEPH A. MECKES
Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 3 of 15 Page ID #:936




                                                            Exhibit A
  Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 4 of 15 Page ID #:937


Meckes, Joseph A.

From:                             Meckes, Joseph A.
Sent:                             Thursday, October 22, 2020 2:19 PM
To:                               Siev, Jordan W.; 'Wirtschafter, Carla M.'; Qureshi, Rizwan A.
Cc:                               Le, Hong T.
Subject:                          In re Application of Snyder, Civil Action No. 2:20-mc-00076
Attachments:                      Chowdhary Decl Executed.pdf; NCMI Responses to Subpoenas.pdf


Dear Counsel,

Attached are the Declaration of Nirnay Chowdhary and New Content Media, Inc.’s Responses to the subpoenas your
client issued pursuant to 28 U.S.C. §1782.

Based on Mr. Chowdhary’s declaration, there can be no dispute that Court’s order permitting your client to issue
subpoenas under Section 1782 were based on the false premise that New Content Media resided in or could be found in
California. Because New Content Media has no presence in the Central District of California, the subpoenas were
invalid.

Nonetheless, in an effort to resolve this matter without wasting the Court’s time, we have prepared the attached
responses and sworn declaration to provide you assurances that there is no evidence to be found through New Content
Media either in the Central District of California or anywhere in the United States. This should put an end to this matter.

Accordingly, we request that you inform the Court that you are withdrawing the subpoenas and request for discovery
pursuant to Section 1782. Please let us know no later than 5 p.m. PDT tomorrow, Friday October 23, 2020 that you
intend to withdraw the subpoenas and Section 1782 request.

Very truly yours,

Joe


Joseph A. Meckes
Partner
Squire Patton Boggs (US) LLP
275 Battery Street, Suite 2600
San Francisco, California 94111
T +1 415 954 0201
M +1 925 595 8225
joseph.meckes@squirepb.com
squirepattonboggs.com




                                                             1
Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 5 of 15 Page ID #:938




                                                            Exhibit B
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 6 of 15 Page ID #:939



                                                                                                       1   Squire Patton Boggs (US) LLP
                                                                                                           Joseph A. Meckes (State Bar # 190279)
                                                                                                       2   joseph.meckes@squirepb.com
                                                                                                           Hong T Le (State Bar # 242335)
                                                                                                       3   hong.le@squirepb.com
                                                                                                           275 Battery Street, Suite 2600
                                                                                                       4   San Francisco, California 94111
                                                                                                           Telephone: +1 415 954 0200
                                                                                                       5   Facsimile: +1 415 393 9887
                                                                                                       6   Attorneys for Defendant
                                                                                                           NEW CONTENT MEDIA INC.
                                                                                                       7

                                                                                                       8                        UNITED STATES DISTRICT COURT
                                                                                                       9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                      10

                                                                                                                                                    Civil Action No. 2:20-mc-00076
SQUIRE PATTON BOGGS (US) LLP




                                                                                                      11
                                                                San Francisco, California 94111




                                                                                                      12   In re Application of Daniel Snyder for   NEW CONTENT MEDIA INC.’S
                               275 Battery Street, Suite 2600




                                                                                                           an Order Directing Discovery from        OBJECTIONS AND RESPONSES
                                                                                                      13   New Content Media Inc. d/b/a MEA         TO PLAINTIFF’S SUBPOENAS
                                                                                                           WorldWide Pursuant to 28 U.S.C. §        ISSUED PURSUANT TO 28 U.S.C.
                                                                                                      14   1782                                     §1782.
                                                                                                      15

                                                                                                      16

                                                                                                      17
                                                                                                                 Without waiving any challenges to the jurisdiction of the Court over
                                                                                                      18
                                                                                                           respondent New Content Media, Inc. (“NCMI”), NCMI hereby responds to the two
                                                                                                      19
                                                                                                           Subpoenas to Produce Documents, Information, or Objects or to Permit Inspection
                                                                                                      20
                                                                                                           of Premises in a Civil Action dated September 3, 2020 and September 8, 2020 (the
                                                                                                      21
                                                                                                           “Document Subpoenas”) and to the two Subpoenas to Testify in a Civil Action
                                                                                                      22
                                                                                                           dated September 3, 2020 and September 8, 2020 (the “Testimony Subpoenas”),
                                                                                                      23
                                                                                                           which were purportedly served upon NCMI’s agent for service of process on or
                                                                                                      24
                                                                                                           around September 4, 2020 and September 9, 2020.
                                                                                                      25
                                                                                                                           OBJECTIONS TO DOCUMENT SUBPOENAS
                                                                                                      26
                                                                                                                 NCMI objects to discovery pursuant to subpoenas issued pursuant to 28
                                                                                                      27
                                                                                                           U.S.C. §1782 (“Section 1782”) on the ground that NCMI does not reside in or have
                                                                                                      28
                                                                                                                                             -1-
                                                                                                                       NEW CONTENT MEDIA INC.’S RESPONSES TO SUBPOENAS
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 7 of 15 Page ID #:940



                                                                                                       1   any office, facilities or other presence in this judicial district. The Court, therefore,
                                                                                                       2   lacks authority under Section 1782 to permit discovery in this judicial district and
                                                                                                       3   the subpoenas are therefore invalid.
                                                                                                       4          NCMI further objects that to each of the Requests contained in the Document
                                                                                                       5   Subpoenas to the extent it calls for information protected from disclosure by
                                                                                                       6   privilege. NCMI further objects to the definitions of the phrases “Concerning,”
                                                                                                       7   “Mr. Bass,” “Mr. Randazza,” “HoneyHouse PR,” “Petitioner” and “Mr. Snyder,”
                                                                                                       8   on the ground that those definitions are vague and ambiguous. NCMI objects to the
                                                                                                       9   “Instructions” to the extent they differ from the requirements of the Federal Rules
                                                                                                      10   of Civil Procedure and Section 1782. NCMI further objects to the following
                                                                                                           Requests on the ground that they are vague, confusing and fail to describe the
SQUIRE PATTON BOGGS (US) LLP




                                                                                                      11
                                                                San Francisco, California 94111




                                                                                                      12   requested documents with reasonable particularity: Request Nos. 7, 8, 9, 12,
                               275 Battery Street, Suite 2600




                                                                                                      13   NCMI further objects to the following Requests on the ground that they are overly
                                                                                                      14   broad and seek information not related to the subject matter of the dispute: Request
                                                                                                      15   Nos. 2, 3, 8, 9, 11, 15, 16, 17, 18, 19, 20, 21 and 22; Supplemental Request Nos. 1,
                                                                                                      16   2, 3, 4, 5 and 6. NCMI further objects to the following Requests on the ground
                                                                                                      17   that they falsely assume that NCMI has control over media used in the publication
                                                                                                      18   or dissemination of the “July 16, 2020 Articles”: Request Nos. 13, 14
                                                                                                      19          NCMI states that it does not reside this this judicial district and has no
                                                                                                      20   offices, facilities or other presence in this judicial district and that it does not
                                                                                                      21   possess, control or have custody over any responsive documents or electronically
                                                                                                      22   stored information within this judicial district or the United States. NCMI further
                                                                                                      23   states that it had no involvement in the publication or dissemination of the “July 16,
                                                                                                      24   2020 Articles” and does not now and has never had control over any servers used to
                                                                                                      25   publish or disseminate those articles.
                                                                                                      26                    OBJECTIONS TO TESTIMONY SUBPOENAS
                                                                                                      27          NCMI objects to discovery pursuant to subpoenas issued pursuant to Section
                                                                                                      28   1782 on the ground that NCMI does not reside in or have any office, facilities or

                                                                                                                                               -2-
                                                                                                                         NEW CONTENT MEDIA INC.’S RESPONSES TO SUBPOENAS
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 8 of 15 Page ID #:941



                                                                                                       1   other presence in this judicial district. The Court, therefore, lacks authority under
                                                                                                       2   Section 1782 to permit discovery in this judicial district and the subpoenas are
                                                                                                       3   therefore invalid.
                                                                                                       4            NCMI further objects that it has no officers, directors or agents within the
                                                                                                       5   jurisdiction of the Court to provide the requested testimony. NCMI objects to the
                                                                                                       6   Testimony Subpoenas to the extent that the list of topics for deposition purports to
                                                                                                       7   be “non-exhaustive” and specifically to the following topics, which are not
                                                                                                       8   described with reasonable particularity: Topics for Deposition Nos. 1, 2, 4, 5, 6, 7,
                                                                                                       9   9, 10, 12, 13, 14, 15 and 16.
                                                                                                      10   Dated: October 22, 2020                       Squire Patton Boggs (US) LLP
SQUIRE PATTON BOGGS (US) LLP




                                                                                                      11
                                                                San Francisco, California 94111




                                                                                                      12
                               275 Battery Street, Suite 2600




                                                                                                                                                         By:
                                                                                                      13                                                       Joseph A. Meckes
                                                                                                      14                                                 Attorneys for Defendant
                                                                                                                                                         NEW CONTENT MEDIA INC.
                                                                                                      15

                                                                                                      16

                                                                                                      17
                                                                                                           010-9129-3568/1/AMERICAS

                                                                                                      18

                                                                                                      19
                                                                                                      20

                                                                                                      21

                                                                                                      22

                                                                                                      23

                                                                                                      24

                                                                                                      25

                                                                                                      26

                                                                                                      27

                                                                                                      28

                                                                                                                                                   -3-
                                                                                                                             NEW CONTENT MEDIA INC.’S RESPONSES TO SUBPOENAS
Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 9 of 15 Page ID #:942




                                                            Exhibit C
      Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 10 of 15 Page ID
                                       #:943

Meckes, Joseph A.

From:                              Meckes, Joseph A.
Sent:                              Wednesday, October 28, 2020 1:52 PM
To:                                'Wirtschafter, Carla M.'; Siev, Jordan W.; Qureshi, Rizwan A.
Cc:                                Le, Hong T.
Subject:                           RE: In re Application of Snyder, Civil Action No. 2:20-mc-00076


Dear Carla,

Thank you for your email. We have provided sworn testimony that NCMI is not present in California and that there are
no documents within the scope of the subpoenas. We request that Snyder withdraw the subpoenas and dismiss this
proceeding. Snyder should not force the Court to waste precious judicial resources on a matter over which it has no
statutory subject matter jurisdiction and which will result in the production of no evidence.

If Snyder will agree to dismiss this matter, please let us know by 5 p.m. PDT. If not, we will submit a short statement to
the Court explaining our position and will plan to appear on Friday morning.

Thank you,

Joe

Joseph A. Meckes
Partner
Squire Patton Boggs (US) LLP
T +1 415 954 0201
M +1 925 595 8225
joseph.meckes@squirepb.com




From: Wirtschafter, Carla M. <CWirtschafter@ReedSmith.com>
Sent: Monday, October 26, 2020 4:32 PM
To: Meckes, Joseph A. <joseph.meckes@squirepb.com>; Siev, Jordan W. <JSiev@ReedSmith.com>; Qureshi, Rizwan A.
<RQureshi@reedsmith.com>
Cc: Le, Hong T. <hong.le@squirepb.com>
Subject: [EXT] RE: In re Application of Snyder, Civil Action No. 2:20-mc-00076

Hi Joseph,

While New Content Media has now provided objections to the subpoena, those objections are untimely and have been
waived and we do not consider them or give them any effect. Nonetheless, in an effort to fully consider and evaluate
your position, we would appreciate your client’s response to the below.

          Please identify and describe all of the services New Content provided to Eleven and MEAWW.
          Please identify the “freelance writers and “others” New Content paid to “create content” for Eleven and
           MEAWW’s social media.
          Please identify and describe the services New Content “subscribe[d] to” and the “press releases” solicited for
           Eleven and MEAWW.
          Please provide evidence that New Content’s “last freelancer” was paid in April 2020, and please identify the
           freelancer.

                                                             1
       Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 11 of 15 Page ID
                                        #:944
             Please provide evidence that New Content’s “last subscription expired in May 2020”, and please identify the
              subscription.
             Please provide a copy of New Content’s July 26, 2020 submission to the California Secretary of State which also
              shows the date of submission.
             Please describe the purpose of the office space rented at 1601 Vine Street.
             Please describe the relationship and or affiliation between PubNinja and New Content, Eleven and/or
              MEAWW.
             Please describe all services David Richards performed for New Content, even if he was “never paid”.
             Please describe David Richards’ role and/or position at PubNinja.
             Please describe David Richards’ role and/or position at MEAWW.

If we receive this information, we will consider a further continuance of the conference and contempt hearing presently
scheduled for Friday.

Regards,
Carla

Carla M. Wirtschafter
+1 310 734 5253
cwirtschafter@reedsmith.com
ReedSmith LLP
1901 Avenue of the Stars, Suite 700, Los Angeles, CA 90067
Telephone: +1 310 734 5200 Fax: +1 310 734 5299
Please consider the environment before printing the contents of this email.



From: Meckes, Joseph A. <joseph.meckes@squirepb.com>
Sent: Friday, October 23, 2020 4:26 PM
To: Siev, Jordan W. <JSiev@ReedSmith.com>; Wirtschafter, Carla M. <CWirtschafter@ReedSmith.com>; Qureshi, Rizwan
A. <RQureshi@reedsmith.com>
Cc: Le, Hong T. <hong.le@squirepb.com>
Subject: RE: In re Application of Snyder, Civil Action No. 2:20-mc-00076

EXTERNAL E-MAIL - From joseph.meckes@squirepb.com

Thanks, Jordan. Much obliged. Have a nice weekend.

Joseph A. Meckes
Partner
Squire Patton Boggs (US) LLP
T +1 415 954 0201
M +1 925 595 8225
joseph.meckes@squirepb.com




External Signed


From: Siev, Jordan W. <JSiev@ReedSmith.com>
Sent: Friday, October 23, 2020 4:22 PM
To: Meckes, Joseph A. <joseph.meckes@squirepb.com>; Wirtschafter, Carla M. <CWirtschafter@ReedSmith.com>;
Qureshi, Rizwan A. <RQureshi@reedsmith.com>


                                                                              2
       Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 12 of 15 Page ID
                                        #:945
Cc: Le, Hong T. <hong.le@squirepb.com>
Subject: [EXT] RE: In re Application of Snyder, Civil Action No. 2:20-mc-00076

We will respond by EOD Monday. Thanks.


________________________
Jordan W. Siev
ReedSmith LLP
599 Lexington Avenue
New York, New York 10022
212.205.6085
jsiev@reedsmith.com
Fax 212.521.5450
Bio: http://www.reedsmith.com/jordan_siev/



From: Meckes, Joseph A. <joseph.meckes@squirepb.com>
Date: Friday, Oct 23, 2020, 7:17 PM
To: Siev, Jordan W. <JSiev@ReedSmith.com>, Wirtschafter, Carla M. <CWirtschafter@ReedSmith.com>, Qureshi, Rizwan A.
<RQureshi@reedsmith.com>
Cc: Le, Hong T. <hong.le@squirepb.com>
Subject: RE: In re Application of Snyder, Civil Action No. 2:20-mc-00076

EXTERNAL E-MAIL - From joseph.meckes@squirepb.com

Dear Jordan,

Thanks for the response. We requested the response today so that we can plan for next week’s hearing and know if
we’ll need to make a submission. Do you expect to have an answer on Monday? We certainly want to cooperate as
much as we can.

Joe

Joseph A. Meckes
Partner
Squire Patton Boggs (US) LLP
T +1 415 954 0201
M +1 925 595 8225
joseph.meckes@squirepb.com




External Signed


From: Siev, Jordan W. <JSiev@ReedSmith.com>
Sent: Friday, October 23, 2020 2:02 PM
To: Meckes, Joseph A. <joseph.meckes@squirepb.com>; Wirtschafter, Carla M. <CWirtschafter@ReedSmith.com>;
Qureshi, Rizwan A. <RQureshi@reedsmith.com>
Cc: Le, Hong T. <hong.le@squirepb.com>
Subject: [EXT] RE: In re Application of Snyder, Civil Action No. 2:20-mc-00076

                                                            3
     Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 13 of 15 Page ID
                                                     #:946
Joe, we need some time to review and consider. In light of the courtesy we extended you, and your client’s
failure to respond for several weeks before you were hired, we assume this won’t be a problem but please
advise if that is incorrect. Thanks.


________________________
Jordan W. Siev
ReedSmith LLP
599 Lexington Avenue
New York, New York 10022
212.205.6085
jsiev@reedsmith.com
Fax 212.521.5450
Bio: http://www.reedsmith.com/jordan_siev/



From: Meckes, Joseph A. <joseph.meckes@squirepb.com>
Date: Thursday, Oct 22, 2020, 5:19 PM
To: Siev, Jordan W. <JSiev@ReedSmith.com>, Wirtschafter, Carla M. <CWirtschafter@ReedSmith.com>, Qureshi, Rizwan A.
<RQureshi@reedsmith.com>
Cc: Le, Hong T. <hong.le@squirepb.com>
Subject: In re Application of Snyder, Civil Action No. 2:20-mc-00076

EXTERNAL E-MAIL - From joseph.meckes@squirepb.com

Dear Counsel,

Attached are the Declaration of Nirnay Chowdhary and New Content Media, Inc.’s Responses to the subpoenas your
client issued pursuant to 28 U.S.C. §1782.

Based on Mr. Chowdhary’s declaration, there can be no dispute that Court’s order permitting your client to issue
subpoenas under Section 1782 were based on the false premise that New Content Media resided in or could be found in
California. Because New Content Media has no presence in the Central District of California, the subpoenas were
invalid.

Nonetheless, in an effort to resolve this matter without wasting the Court’s time, we have prepared the attached
responses and sworn declaration to provide you assurances that there is no evidence to be found through New Content
Media either in the Central District of California or anywhere in the United States. This should put an end to this matter.

Accordingly, we request that you inform the Court that you are withdrawing the subpoenas and request for discovery
pursuant to Section 1782. Please let us know no later than 5 p.m. PDT tomorrow, Friday October 23, 2020 that you
intend to withdraw the subpoenas and Section 1782 request.

Very truly yours,

Joe


Joseph A. Meckes
Partner
Squire Patton Boggs (US) LLP
275 Battery Street, Suite 2600
San Francisco, California 94111
T +1 415 954 0201

                                                             4
Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 14 of 15 Page ID
                                 #:947




                                                         Exhibit D
Case 2:20-mc-00076-MWF-MRW Document 30-1 Filed 10/29/20 Page 15 of 15 Page ID
                                 #:948
